DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I invention and tocilizumab as the species of second treatment modality in the reply filed on 02-15-2021 is acknowledged. Pending claims 1, 2, 4, 6, 7, 9, 10, 13-16, 18, 19, 21, 26, 27, 29 encompass the elected species and invention and will be examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 2, 4, 6, 7, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The description of the product utilized as axicabtagene ciloleucel suspension is insufficient to appropriately define the cell product.  A typical definition for such a product would include sequence listings and correlations thereof to a nucleic acid sequence defining the transgene applied to a T cell and/or the corresponding amino acid sequence of the chimeric receptor including claimed defining CDR regions of the antigen binding portion of the chimeric receptor or the claimed antigen binding moiety.  As such there is no information provided in the specification as to these molecules and one would not be informed appropriately as to the boundaries of the claims as defined by the term “axicabtagene ciloleucel”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 14, 15, 16, 18, 19, 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Locke et al (Molecular Therapy Volume 24 supplement 1, May 2016 –number 745. Instant claim 1 is directed to a treatment method of DLBCL (diffuse large B-cell lymphoma) utilizing a particular chimeric antigen receptor T cell product described as axicabtagene ciloleucel.  The disclosure of Locke et al describes preliminary results of the ZUMA-1 trial in which subjects (1-7) diagnosed with DLBCL, some of which are previously treated and are refractory to 2nd line conventional treatment for the disease are subsequently treated (subjects 2, 3, 7) with a CD19 directed chimeric antigen receptor therapy described as KTE-C19 which is the precursor name for the product axicabtagene ciloleucel.  The dose for the modified cells is described as a target dose of 2 x 106 cells/kg of body weight with a minimum of 1 x 106 cells/kg. 
Instant claims 14, 15, 16, 18, 19, 21 are directed to treatment of refractory DLBCL with a CD19 directed chimeric antigen receptor T cell product and the management of adverse event side effects such as CRS with the antibody directed to the IL-6 receptor tocilizumab. With respect to claims 14, 15, as described above Locke et al discloses use of the product KTE-C19 for the treatment of refractory or relapsed DLBCL. With respect to claim 16, 18, 19 and 21 Locke discloses monitoring for safety for 13 weeks, and that subjects who experienced CRS (for instance subjects 1, 2, 3, 5, 7) were treated with tocilizumab and optionally systemic steroids to treat adverse reactions such as CRS (Results). The detection of the CRS is inherently suggestive that a monitoring protocol for such an adverse event exists. 
Claims 14, 15, 16, 18, 19, 21, 26, 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by June et al (US20150202286A1). Claim 14, 15, 16, 18, 19 describe a method of treating for instance refractory DLBCL with a CD19 directed genetically modified autologous T cells and monitoring and treating an adverse side effect with the anti-IL6 receptor antibody tocilizumab and further a corticosteroid.  Claims 21, 26, and 27 describe monitoring for signs of cytokine release syndrome daily for about 7 days after infusion of the therapeutic CAR-T product through the detection of cytokines and chemokines. June et al describe a CD19 directed chimeric antigen receptor T cell therapy for malignancies that may express the CD19 molecule such as DLBCL (0129). It is described that the malignancy may be refractory or resistant to conventional chemotherapy treatment modalities (0031). Subjects who received the chimeric antigen therapy were monitored daily for the levels of various cytokines including interleukin-6 for at least 7 days post therapeutic infusion and subsequently treated for emergent symptoms of the cytokine release syndrome (CRS) with tocilizumab and or a corticosteroid (for instance figure 4B) (see subject CHOP-100, 0022). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al and Park et al (Molecular Therapy volume 15 no 4, April 2007 p825-833). Locke describes all the limitations of claim 1 as detailed above. Park et al further describes the infusion protocol for a chimeric antigen receptor T cell therapy. Park describes (p832 “adoptive transfer of cytolytic T lymphocyte clones”) that autologous T cells comprising the CAR of interest were re-suspended in 100ml of a solution containing human serum albumin (2%) in a clinical re-infusion bag and reinfused over 30 minutes with the bag mixed every 5 minutes. Therefore with respect to the claims 1, 2, 4, 6, 7, 9, 10 it would be obvious to a person of ordinary skill in the art at the time of filing to utilize the disclosed successful infusion protocol of Park et al to reinfuse the instantly claimed cells for the purpose of the convenience of utilizing a previously clinically vetted successful protocol.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Locke and Park as applied to claims 1, 2, 4, 6, 7, 9, 10, above, and further in view of Lu et al (Human Gene Therapy Methods Volume 27 number 6 pp209-218). The disclosure of Locke et al and Park et al do not particularly describe the presence of DMSO in the infusion cell suspension. Lu et al describe production of a chimeric antigen receptor cell product for infusion which comprises albumin at an amount of approximately 2.5% final  (a solution containing 0.9% saline and 5% HSA is diluted 1:1) and DMSO (Cryostor10 is a freezing media which contains as an ingredient DMSO). It is obvious to utilize the teachings of Park and Locke in addition to those of Lu which teaches rather than direct infusion of chimeric antigen receptor modified cells one may freeze a prepared cell suspension in a bag for the purpose of allowing all the conveniences of a frozen cell product such as time and space separated cell preparation and infusion protocols. 
Claims  14, 15, 16, 18, 19, 21, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over June et al and Lee et al (Blood July 10, 2014 volume 124 number 2 p188-194). As described above, the reference of June et al teaches the use of tocilizumab and corticosteroids for the purpose of treating the clinical symptoms of cytokine release syndrome in the subjects in need thereof after treatment with a chimeric antigen receptor directed to CD19 antigen for the DLBCL disease. June does not however teach the more specific treatment modality that is described in the instant claim 29.Lee et al also discloses that the treatment of subjects with a CD19 directed chimeric antigen receptor T cell formulation can lead to CRS, a grading system for categorizing this side effect and a method of treating CRS with tocilizumab at a dose of 8mg/kg over 1 hour and an option to repeat the dose if no clinical improvement is noted within 24 hours (p192 “Tocilizumab”).   Lee et al describe that the CRS is classified into 4 categories depending on the severity of clinical manifestations (Table 2) and a basic treatment algorithm for CRS management with respect to severity grade (figure 2).  If the grade of CRS is 2 or above is observed one may additionally provide corticosteroids at a dose (as is customary in mg/kg/day) of 2mg/kg/day which is equivalent to a split dose of 1mg/kg twice a day or an equivalent dexamethasone dose (Lee p193 “corticosteroids and other agents”).  It would be obvious to combine the teachings above to arrive at the claimed treatment modalities for the purpose of successfully treating the emergent side effect of CRS in a patient who receives the CD19 chimeric antigen receptor therapy.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644